In an action to recover damages for personal injuries, plaintiff appeals from a judgment of the County Court, Suffolk County, entered June 24, 1959, after a jury trial, on the jury’s verdict of $325 in favor of plaintiff against defendant Bertucci. Judgment reversed on the facts and a new trial ordered, with costs to abide the event, unless, within 20 days after the entry of the order hereon, defendant Bertucci shall stipulate to increase the verdict to $1,500, in which event the judgment, as so increased, is affirmed, without costs. In our opinion, the amount of the verdict was inadequate. Nolan, P. J., Beldoek, Christ, Pette and Brennan, JJ., concur.